DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 06/11/2021 and a phone call with Attorney Bryan Bockhop on 09/20/2021 to discuss a second restriction requirement between the two methods. Claims 1-11 are examined below. Claims 12-25 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method of making a flexible electrical element comprising applying a liquid phase conductor and stamping a stamp on an elastomer layer to form a shape, classified in G03F 7/0002.
II. Claims 12-21, drawn to a method of making a flexible electrical conductor comprising applying/dissolving a mask layer to leave a shaped liquid, classified in C23C 14/042.
III. Claims 22-25, drawn to an electronic element, classified in H01B 7/0027.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different mode of operation (I: stamping a shape and II. removing/dissolving selected areas of a mask layer). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process, such as screen printing or masked deposition.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process, such as local oxidation or stamping.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 is indefinite because the term “normal operating temperature” does not clearly define what the normal operating temperature is. The present specification defines normal operating temperature as “room temperature” (see para. 0023), which is the definition used for claim interpretation below. 
Claims 2-11 are also rejected as indefinite for failing to overcome the deficiencies of a rejected based claim. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 5-6, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khondoker et al. (“Fabrication methods and applications of microstructured gallium based liquid metal alloys”; 2016; Smart Materials and Structures 25 (2016) 093001; cited on Applicant’s IDS filed on 02/26/2021).
	As to independent claim 1, Khondoker teaches a method of making a flexible electrical element (see pg. 3, midway down 1st column: gallium based liquid metals have been extensively utilized in flexible, stretchable electronics applications) configured to conduct electricity while at a normal operating temperature (see pg. 2, 1st full ¶: “Liquid metals at room temperature are the best suited conductive materials in this field because they enable conductive paths embedded in elastomers to be stretched or bent repeatedly without significant loss in their performance”), comprising the steps of: (a) generating a stamp so as to have a shaped surface corresponding to the flexible electrical element (see pg. 7, 2.2.2. Printing using stamps: preparation of a PDMS stamp with topographical features by casting; it is understood that the shaped surface is in the shape of the electrical element based on next steps); (b) applying a liquid phase conductor to the shaped surface (see pg. 7, 2.2.2: Using a paint brush, the raised surfaces of the stamp are inked with liquid metal alloy), the liquid phase conductor comprising a material that remains liquid while at the normal operating temperature of the flexible electrical element (see pg. 7, 2.2.2: EGaIn is a better choice of liquid metal; see pg. 2, 2nd full paragraph: As a liquid metal at room temperature, the eutectic alloy of 75.5% gallium (Ga) and 24.5% indium (In), EGaIn, has advantageous properties in embedded elastomers); (c) stamping the stamp onto a receptive surface of a primary elastomer layer, wherein the receptive surface has an aspect that causes the liquid phase conductor from the shaped surface to remain on the receptive surface of the primary elastomer layer when the stamp is removed therefrom (see pg. 7, 2.2.2: the stamp is pressed on the substrate and the liquid metal is transferred; see pg. 9, Figure 4: The steps involved in stamp lithography: (a) Preparation of base PDMS layer on glass substrate; see Abstract: elastomers such as polydimethylsiloxane (PDMS); see pg. 9, Figure 4 (b): patterned liquid metal after imprinting using wetted stamp; Fig. 4(b) shows metal remaining on surface); (d) applying a secondary elastomer layer to the elastomer substrate so as to seal the liquid phase conductor onto the elastomer substrate (see pg. 7, 2.2.2: a sealing layer of elastomer is applied on top of the patterned liquid structures; see pg. 9, Figure 4 (d): application of a sealing layer of PDMS; Fig. 4(d) shows the sealing layer is also applied to the substrate layer).
	As to claims 5-6, Khondoker teaches the method of claim 1, wherein the stamp comprises polydimethylsiloxane (see pg. 7, 2.2.2: It starts with preparation of a PDMS stamp); wherein the primary elastomer layer and the secondary elastomer layer comprise polydimethylsiloxane (see pg. 7, 2.2.2 and pg. 9, Figure 4: (a) Preparation of base PDMS layer…(d) application of sealing layer of PDMS).
Khondoker teaches the method of claim 1, wherein the liquid phase conductor comprises a eutectic alloy, e.g. a eutectic gallium-indium alloy (see pg. 7, 2.2.2: EGaIn is a better choice of liquid metal; see pg. 2, 2nd full paragraph: As a liquid metal at room temperature, the eutectic alloy of 75.5% gallium (Ga) and 24.5% indium (In), EGaIn, has advantageous properties in embedded elastomers).
Khondoker teaches all of the limitations of instant claims 1, 5-6, 9-10. Therefore, Khondoker anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Multiscale Liquid Metal Thin-Film Patterning Based on Soft Lithography for Skin-Mountable, Soft and 3D-Integrated Biological Microsystems; 2018-06-07; Solid State Sensors, Actuators and Microsystems Workshop at Hilton Head Island, SC, pgs. 42-45; cited on Applicant’s IDS filed on 02/26/2021).
As to independent claim 1, Kim teaches a method of making a flexible electrical element (see pg. 44, 1st ¶: “Thus, we experimentally investigated the electrical functionality by applying bending and stretching forces”, i.e. is “flexible”) configured to conduct electricity while at a normal operating temperature (see pg. 42, Introduction: “the use of intrinsically soft conductors, such as gallium-based liquid metal (eutectic gallium-indium alloy, EGaIn)…enable room temperature and ambient pressure material processing), comprising the steps of: (a) obtaining a stamp so as to have a shaped surface corresponding to the flexible electrical element (see pg. 43, Design and Fabrication, 2nd full ¶: PDMS mold/stamp, including concave channels and protruding surface areas); (b) applying a liquid phase conductor to the shaped surface, the liquid phase conductor comprising a material that remains liquid while at the normal operating temperature of the flexible electrical element (see pg. 43, 4th ¶: in an additive stamping approach process, a PDMS stamp wet with EGaIn (i.e. a liquid conductor) is stamped onto a paper-textured PDMS substrate; for the stamp to be “wet with EGaIn”, EGaIn must be applied to the stamp surface); (c) stamping the stamp onto a receptive surface of a primary elastomer layer (see pg. 43, 4th ¶: a PDMS stamp wet with EGaIn is stamped onto a paper-textured PDMS substrate; see pg. 42, 1st Introduction ¶: 2D/3D EGaIn patterns on soft elastomeric substrates, such as poly(dimethylsiloxane) (PDMS); see Figure 3 on pg. 43: Additive stamping process), wherein the receptive surface has an aspect that causes the liquid phase conductor from the shaped surface to remain on the receptive surface of the primary elastomer layer when the stamp is removed therefrom (see pg. 43, 4th ¶: “The resulting paper-textured PDMS exhibits a surface microstructure, which allows it to better wet with EGaIn compared to a normal, smooth PDMS surface”; it is understood that better wettability will cause the liquid conductor to remain on the substrate); (d) applying a secondary elastomer layer to the elastomer (see pg. 43, Figure 4 (d): “cross-sectional view of patterned EGaIn film on paper-textured PDMS after sealing with an additional PDMS layer).
	Kim fails to disclose generating the stamp used in the process, as recited in claim 1, step (a). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the stamp so that it can be made to specification depending on the equipment available and the desired shapes/patterns on the electrical element. Thus, a prima facie case of obviousness exists from the teachings of Kim.
As to claims 2-3, Kim teaches the method of claim 1, further comprising the step of chemically modifying the shaped surface of the stamp to attract the liquid phase conductor thereto (see pg. 43, 2nd ¶: “the fabrication process starts with the selective chemical surface modification of either a PDMS mold or a PDMS stamp; see pg. 43, 1st ¶: “Thereby, physical and chemical surface modifications provide proper wetting and non-wetting surfaces, which enable fine, uniform and residue-free EGaIn thin films); the method of claim 2, wherein the chemically modifying step comprises applying toluene to the shaped surface (see pg. 43, 1st ¶: “The chemical surface modification using toluene increases the hydrophobicity of PDMS surfaces…”).
As to claim 4, Kim teaches the method of claim 1, wherein the applying a liquid phase conductor step comprises the steps (a) and (b) recited in claim 4 (see pg. 43, 2nd ¶: “The PDMS mold/stamp is then pressed onto a donor PDMS substrate coated with EGaIn and separated from it (Figure 1 (a)-(i))”). It follows that a liquid conductor would first have to be applied to the donor layer in Kim so that it is “coated 
	As to claims 7-8, Kim teaches the method of claim 1, further comprising the step of applying a texture, e.g. micro cellulose fiber, to the receptive surface of the primary elastomer layer prior to the stamping step (see pg. 43, 4th ¶: “Thereby, the paper texture, which comprises randomly distributed micro cellulose fiber structures, is transferred to a PDMS surface using a conventional PDMS casting method.”)
As to claim 11, Kim teaches the method of claim 1, further comprising the step of placing a flexible via so that the via is in contact with the liquid phase conductor (see pg. 44, 2nd ¶: “The soft sensor and circuit layers are then vertically interconnected through EGaIn soft vias to form a 3D-integrated soft system”). Kim fails to explicitly disclose that the via “extends to an outer surface of at least one of the primary elastomer layer and the secondary elastomer layer so as to provide an external electrical contact to liquid phase conductor”. However, it would have been obvious to one skilled in the art to extend the via to the outer surface of either of the elastomer layers to provide external contact so that the device can be connected to other devices. Thus, Kim teaches and/or reasonably suggests all of the features required in claim 11 and supports a prima facie case of obviousness.


Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific .  


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 20, 2021